 



Exhibit 10.2
ADDENDUM TO EMPLOYMENT OFFER
FOR LINDA E. AMPER, PH.D.
CHANGE OF CONTROL AGREEMENT
This Agreement, dated October 4, 2001, between OSI Pharmaceuticals and Linda E.
Amper, Ph.D.:
In the event OSI is sold or merged with another Company resulting in a change of
control (CHANGE OF CONTROL), and your employment with the Controlling Company is
terminated (including if you voluntarily terminate your employment for “Good
reason”*) at any time within six (6) months following a CHANGE OF CONTROL
transaction, unless such term is for “cause”, death, disability or you
voluntarily leave without “Good Reason”, you will be entitled to receive the
benefits described below.
1. In lieu of any further salary and bonus payments to you for periods
subsequent to the date of termination, the Controlling Company shall pay you the
following benefits:
     (a) A lump sum severance payment equal to your annual salary for a period
of twelve (12) months; and,
     (b) All unpaid, accrued vacation through the date of termination.
2. After the termination, the Controlling Company shall arrange to provide you
and your dependents, as may be the case, with health benefits substantially
similar to those which you and your dependents were receiving immediately prior
to the sale or Change of Control and up to one (1) year after the sale or Change
of Control.
 
*     Good Reason for termination of employment includes (i) a decrease in your
total compensation package, (ii) the assignment of duties or responsibilities
which are not commensurate with your position immediately prior to the sale or
Change of Control, or (iii) you are required to relocate to an office or
facility more than forty (40) miles from your present location or forty
(40) miles from your home.
OSI Pharmaceuticals, Inc.

                 
By:
  /s/ Colin Goddard
 
      /s/ Linda E. Amper
 
   
 
      Colin Goddard
    CEO and Chairman       Linda E. Amper, Ph.D.    

 